Mr. Chief Justice Breese delivered ' the opinion of the Court: The main error relied on to reverse this judgment, is the refusal of the court to give this instruction : “The jury are instructed, on the part of defendant, that before they can find for the plaintiff they must find-that the injury was occasioned by negligence on the part of defendant or its employees.” The action was the same, in all important respects, as that of The Toledo, Peoria and Warsaw Railway Co. v. Pence, 68 Ill. 524, and must be decided in the same way. Rail wav companies are. responsible for accidents of this nature if they do not fence their road, as required by the act of 1855, and the party injured can recover without proof of actual negligence in running the trains. The instruction was properly refused, and the judgment must be affirmed. Judgment affirmed.